OPINION
Chontay Lumford appeals from the judgment of the Clark County Juvenile Court wherein she was found delinquent by reason of having committed the charge of robbery.  Ms. Lumford was committed to the legal custody of the Department of Youth Services for an indefinite period of six months and a maximum period not to exceed her twenty-first birthday.  The commitment was to run consecutively to one imposed in 98-2002A for Ms. Lumford's delinquent acts of vandalism and resisting arrest.
Her court appointed counsel has notified us he cannot find any arguable merit to this appeal pursuant to Anders v. California
(1967), 386 U.S. 738.  We have carefully examined the record and are likewise unable to find any arguable merit to the appeal.  The court fully complied with the Juvenile Rules and Ms. Lumford's commitment was made only after the Court had exhausted all efforts to rehabilitate her without committing her to the Department of Youth Services.
The judgment of the Juvenile Court will be Affirmed.
BROGAN, J., FAIN, J., and YOUNG, J., concur.
Copies mailed to:
Stephen E. Schutte
Roger A. Ward
Hon. Joseph N. Monnin